Citation Nr: 1536250	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), and/or hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran's September 2012 VA Form 9 requested a hearing before the Board at a local RO (Travel Board hearing).  However, prior to the scheduled Travel Board hearing, the Veteran submitted an August 2014 statement indicating that he no longer desired a Travel Board hearing.  Therefore, the Board finds his previous hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2015).  

The Veteran's May 2011 notice of disagreement (NOD) asserts that there is clear and unmistakable error (CUE) in the February 2011 RO decision; however, because the February 2011 RO decision was not final at the time of his allegation of CUE, it is not the appropriate subject of a motion for revision or reversal on the basis of CUE.  Motions for CUE can only be brought against final decisions.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104(a) (2015).  Accordingly, to the extent that the Veteran's NOD could also be construed as a motion for CUE, the Board finds that the Veteran's claim of CUE is moot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure proper development of the Veteran's claim prior to adjudication by the Board.  Specifically, an addendum opinion is required to reconcile conflicting medical evidence of record, and outstanding VA treatment records must be obtained.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

The Veteran was first afforded a VA examination regarding his claim in September 2009.  The examiner noted the Veteran's prior medical history, including both service-connected and nonservice-connected risk factors, and after extrapolating the Veteran's known risk factors for erectile dysfunction, the examiner opined that the Veteran's erectile dysfunction was less likely than not due to service-connected conditions including diabetes mellitus.  

The record indicates that the Veteran was next afforded a VA examination in January 2011.  A January 2011 VA treatment record indicates that the examination report was scanned into Vista imaging; however, the Board is unable to access and review the examination report.  The Board is mindful that outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim; therefore, updated VA treatment records must also be sought upon remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  Therefore, upon remand, the January 2011 VA examination report, as well as any additional relevant outstanding VA treatment records, must be obtained and associated with the claims file.  

A March 2011 VA psychiatric treatment record documents the Veteran's PTSD treatment, including Citalopram, which the psychiatrist noted commonly causes erectile dysfunction in men.  However, the psychiatrist did not specifically or explicitly relate the Veteran's condition to such medication.  Similarly, the May 2011, Internet literature and research regarding the causes of erectile dysfunction submitted by the Veteran does not reference the specific facts particular to the Veteran's claim.  

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509   (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

A March 2011 private medical opinion from the Veteran's urologist states that since the Veteran is service-connected for diabetes, hypertension, and PTSD, his erectile dysfunction would be appropriately linked to such conditions, and the VA should consider it as service-connected as well.  However, the opinion is unsupported by any sort of rationale as to why the Veteran's erectile dysfunction should be linked to his service-connected conditions.  Therefore, it is inadequate to decide the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran was most recently afforded a VA examination in July 2012.  The examiner ultimately rendered an opinion that the Veteran's erectile dysfunction was less likely than not due to or aggravated beyond natural progression by his service-connected diabetes mellitus, hypertension, or PTSD; however, as noted by the Veteran in his September 2012 correspondence, the VA examiner inaccurately stated that the Veteran was diagnosed with PTSD in 2005, well after his treatment for erectile dysfunction.  Yet, the record is clear that the Veteran has been service-connected for PTSD since June 2000.  Additionally, the Veteran noted that the examiner documented that his hypertension and diabetes were well-controlled, but he did not opine whether the medications which for such conditions caused or aggravated the Veteran's erectile dysfunction.  Therefore, the Board finds that the July 2012 VA examiner's opinion is also inadequate to decide the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also 38 C.F.R. § 3.310 (2015).  

As discussed above, the evidence of record is inadequate to decide the Veteran's claim on appeal; moreover, it conflicts as to whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected conditions, including diabetes mellitus, PTSD, and hypertension.  

As such, an additional remand is required for the Board to obtain an adequate VA opinion.  See 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records that have not been associated with the claims file, including specifically the January 2011 VA examination report.  A copy of any records obtained or response received, to include any negative reply, should be included in the claims file.  

2.  After the above development, obtain an addendum VA opinion regarding his claimed condition.  The entire claims file, to include a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.  All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The examiner should provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to a service-connected condition, including diabetes mellitus, PTSD, or hypertension?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction has been aggravated by a service-connected condition, including diabetes mellitus, PTSD, or hypertension?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner should consider, address, and reconcile the conflicting medical evidence of record discussed above.  The examiner must also consider the Veteran's lay assertions that his erectile dysfunction has been aggravated by medication prescribed to treat his service-connected conditions.  Finally, the examiner must also consider and comment upon the Internet evidence submitted by the Veteran.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond before returning the matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




